Citation Nr: 1825206	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for lumbosacral spine intervertebral disc syndrome with degenerative changes, currently evaluated at 20 percent.

2.  Entitlement to an initial rating for right ankle degenerative arthritis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse



ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1, 1966 to October 2, 1977, and from October 3, 1977 to August 31, 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for intervertebral disc syndrome with degenerative changes and assigning a 20 percent rating, and granting service connection for right ankle degenerative arthritis and assigning a 10 percent rating.

The Veteran filed a Notice of Disagreement in January 2012 and a statement of case was issued in July 2014.  The Veteran filed a substantive appeal (VA Form 9) in September 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2016.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

The Veteran contends that the currently assigned evaluations for his service-connected intervertebral disc syndrome with degenerative changes and right ankle degenerative arthritis do not accurately reflect the severity of these disabilities.  He most recently underwent VA examinations for these conditions in June 2011.  At the August 2016 Board hearing, he stated that the conditions had worsened since the time of the previous examination.  The Veteran described functional impairment or less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.

Additionally, subsequent to the June 2011 VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Therefore, the Veteran will be afforded VA examinations to assess the current nature and severity of the intervertebral disc syndrome with degenerative changes and right ankle degenerative arthritis given the testimony regarding the worsening of these disabilities since the June 2011 VA examination and to comply with the additional Correia requirements.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of VA treatment records pertaining to any relevant treatment the Veteran has received since November 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA joints examination to address the current severity of the service-connected intervertebral disc syndrome with degenerative changes and right ankle degenerative arthritis.  The entire file must be made available to the examiner designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a. In order to comply with the Court's precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH knees and back in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




